DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein the braces are pivotable relative to the upper rail about an axes that is generally perpendicular to the front wall (the front plane is defined as the front wall of which the rail slides in) Claim 1,   wherein the braces are pivotable relative to the upper rail about an axes that is generally perpendicular to a first plane and wherein the first plane is perpendicular to the base and perpendicular to the pair of sidewalls in the upright position Claim 7 and wherein the braces are configured to pivot about axes perpendicular the front plane, wherein the front plane is perpendicular to the base, perpendicular to the end walls, and parallel to the rear wall Claim 15, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15-18 and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment filed on 9/16/22 created new limitations of, “wherein the braces are pivotable relative to the upper rail about an axes that is generally perpendicular to the front wall” (the front plane is defined as the front wall of which the rail slides in) Claim 1,   “wherein the braces are pivotable relative to the upper rail about an axes that is generally perpendicular to a first plane and wherein the first plane is perpendicular to the base and perpendicular to the pair of sidewalls in the upright position” Claim 7 and “wherein the braces are configured to pivot about axes perpendicular the front plane, wherein the front plane is perpendicular to the base, perpendicular to the end walls, and parallel to the rear wall” Claim 15. These limitations are all considered new matter, The closest support for these claimed limitations can be found in the Applicant’s specification paragraphs [0085]-[0087] and figures 33 and 34. Where is there support for a plurality of braces 722 that are perpendicular to the first plane or the front wall 716?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 14 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sasai (US 3,410,328) which in figures 1-4 discloses the invention as claimed:

    PNG
    media_image1.png
    618
    872
    media_image1.png
    Greyscale


In re claim 14: A crate with a retractable wall (wall created by the frame and net bag) comprising: a base having opposed front and rear edges and opposed end edges; a pair of opposed end walls extending upward from the opposed end edges of the base; a rear wall extending upward from the rear edge of the base; and a front wall extending upward from the front edge of the base, an upper rail slidable in a front plane between a retracted, open position proximate the base (figure 2) and a closed position proximate an upper edge of the crate (figure 1) and a plurality of braces 3a/4a extending upward to the upper rail when the front wall is in the closed position, wherein upper ends 6a/7a of the braces  3a/4a are pivotably connected to the upper rail and wherein the braces 3a/4a are configured to pivot in the front plane as the upper rail is slid between the retracted, open position (fig.2) and the closed position (fig.1).
In re claim 19: the braces 3a/4a are pivotably connected to one another 5a between the upper ends thereof and lower ends thereof (see figure 1 above)
In re claim 20: the braces 3a/4a are pivotably and slidably connected at the upper ends 6a/7a of the braces 3a/4a to the upper rail (see figure 1 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735